Case: 14-11829   Date Filed: 01/19/2016   Page: 1 of 2


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-11829
                    ________________________

              D.C. Docket No. 4:10-cv-00428-RH-CAS



MICHAEL MCDONALD,

                                           Petitioner - Appellant,


                                versus


SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                           Respondent - Appellee.

                    ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   ________________________

                          (January 19, 2016)
                Case: 14-11829       Date Filed: 01/19/2016      Page: 2 of 2


Before HULL, and JILL PRYOR, Circuit Judges, and ROYAL, * District Judge.

PER CURIAM:

       Michael McDonald appeals the district court’s denial of his habeas corpus

petition, brought pursuant to 28 U.S.C. § 2254, challenging his convictions for (1)

sexual battery of a child less than 12 years of age and (2) lewd and lascivious

molestation. On appeal, McDonald argues that his Sixth Amendment rights to

confrontation and a fair trial were violated when the trial court permitted the

alleged victim, a child who was five years old at the time of trial, to testify outside

of his presence via closed-circuit television pursuant to a procedure established by

Florida statute, Fla. Stat. § 92.54. Upon a thorough review of the briefs and record,

and with the benefit of oral argument, we affirm based on the well-reasoned report

and recommendation of the magistrate judge and the order of the district court

entered on March 31, 2014.

       AFFIRMED.




       *
        Honorable C. Ashley Royal, United States District Judge for the Middle District of
Georgia, sitting by designation.
                                               2